

Exhibit 10.4
SECOND AMENDMENT TO ABL CREDIT AGREEMENT


This SECOND AMENDMENT TO ABL CREDIT AGREEMENT, dated as of September 18, 2020
(this “Amendment”), is entered into by and among SMART SAND, INC., a Delaware
corporation (“Parent”), the other Borrowers party hereto, each Guarantor party
hereto, the Lenders party hereto, and JEFFERIES FINANCE LLC, as agent (in such
capacity, including any successor thereto, the “Agent”) for the Lenders, and is
made with reference to the Credit Agreement referred to below.
PRELIMINARY STATEMENTS


WHEREAS, Parent, the other Borrowers party hereto, the Guarantors party hereto,
the Agent and the Lenders have entered into that certain ABL Credit Agreement
dated as of December 13, 2019, as amended by that certain First Amendment to ABL
Credit Agreement dated as of July 8, 2020 (as may be further amended, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”);


WHEREAS, pursuant to that certain Equity Purchase and Sale Agreement dated as of
the date hereof, by and among Eagle Materials Inc., a Delaware corporation (the
“Seller”), and Parent (the “Purchase Agreement”), Parent is acquiring (the
“Eagle Acquisition”) all of the Equity Interests of Eagle Oil and Gas Proppants
Holdings LLC, a Delaware limited liability company (“Eagle Holdings”), Eagle Oil
and Gas Proppants LLC, a Delaware limited liability company (“Eagle Oil”),
Northern White Sand LLC, a Delaware limited liability company (“Northern”), and
CRS Proppants LLC, a Delaware limited liability company (“CRS” and, together
with Eagle Holdings, Eagle Oil and Northern, each an “Eagle Party” and
collectively, the “Eagle Parties”);


WHEREAS, in connection with the Eagle Acquisition, Parent and the Eagle Parties
will be entering into that certain Loan and Security Agreement dated as of the
date hereof with the Seller (the “Eagle Financing Documents”) pursuant to which
the Seller will make loans to the Parent in an aggregate principal amount not to
exceed at any given time outstanding, $5,000,000 (the “Eagle Indebtedness”),
which Eagle Indebtedness will be secured by the Eagle Collateral (as hereinafter
defined) and guaranteed by the Eagle Parties, all as more particularly set forth
in the Eagle Financing Documents (collectively, the “Eagle Financing
Transaction”);


WHEREAS, the Eagle Financing Transaction does not meet the requirements of
Section 6.01 or Section 6.02 of the Credit Agreement and the Borrowers have
requested that the Agent and the Lenders make certain amendments to the Credit
Agreement which the Agent and the Lenders have agreed to make, subject to the
terms and provisions set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


SECTION 1.Definitions. Except as otherwise defined herein, capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.



--------------------------------------------------------------------------------





SECTION 2.Additional Definitions. Section 1.01 to the Credit Agreement is hereby
amended by adding thereto, in addition and not in limitation, the following
defined terms:
a.“Amendment No. 2” shall mean the Second Amendment to ABL Credit Agreement,
dated as of September 18, 2020, by and among the Borrowers party thereto, the
Guarantors party thereto, the Agent and the Lenders party thereto.
b.“Amendment No. 2 Effective Date” shall mean September 18, 2020.
c.“Eagle Collateral” shall have the meaning given to the term “Seller
Collateral” in the Eagle Intercreditor Agreement as in effect on the Amendment
No. 2 Effective Date.
d.“Eagle Indebtedness” shall have the meaning set forth in the recitals to
Amendment No. 2.
e.“Eagle Intercreditor Agreement” shall mean that certain Lien Intercreditor and
Use Agreement dated as of the Amendment No. 2 Effective Date by and between the
Agent and the Seller (as defined in the Amendment No. 2) and acknowledged by
Parent and the Eagle Parties.
f.“Eagle Parties” shall have the meaning set forth in the recitals to Amendment
No. 2.
SECTION 3.Amendment to Section 6.01 (Indebtedness). Section 6.01(g) of the
Credit Agreement is hereby amended and restated in its entirety as follows:


“(g) the Eagle Indebtedness;”


SECTION 4.Amendment to Section 6.02 (Liens). Section 6.02 of the Credit
Agreement is hereby amended by (a) deleting “; and” at the end of clause (x) and
replacing it with “;”, (b) deleting the period at the end of clause (y) and
replacing it with “; and”, and (c) adding the following new subclause
immediately following clause (y) thereof:


“(z) Liens on the Eagle Collateral to secure the Eagle Indebtedness.”


SECTION 5.Amendment to Credit Agreement, Signature Page to Amendment No. 1 to
Credit Agreement and Schedule 1.01(a). The parties hereto hereby agree that the
“Lender” on the Closing Date incorrectly referred to “Agent” or “Jefferies
Finance LLC” (as applicable) in various places in the Credit Agreement and
should have instead been a reference to “JFIN Business Credit Fund I LLC”. In
connection with that error, the parties hereto hereby agree that, effective as
of the Closing Date, without any conditions to effectiveness herein:
a.the signature page to the Credit Agreement is hereby amended by deleting the
reference to “as a Lender,” after the reference to “JEFFERIES FINANCE LLC”;
b.the signature page to Amendment No. 1 is hereby amended by deleting the
reference to “as sole Lender and” after the reference to “JEFFERIES FINANCE
LLC”;
c.Schedule 1.01(a) to the Credit Agreement is hereby deleted in its entirety and
a new Schedule 1.01(a) in the form of Schedule A attached hereto is inserted in
replacement thereof; and



--------------------------------------------------------------------------------



d.JFIN Business Credit Fund I LCC by its signature to this Amendment hereby
agrees that, effective as of the Closing Date, (i) its Revolving Commitment and
its Pro Rata Percentage are as set forth on Schedule 1.01(a) attached hereto and
(ii) it is and shall continue to be bound by the provisions of the Credit
Agreement as a Lender thereunder and does and shall continue to have the
obligations of a Lender thereunder, including, with respect to its Commitment


SECTION 6.Conditions to Effectiveness. This Amendment (other than the amendments
in Section 5 hereof) shall become effective only upon the satisfaction of all of
the following conditions precedent:
a.The execution and delivery of this Amendment by the Agent, the Lenders and
each Loan Party;
b.The Agent shall have received the results of a search of the Uniform
Commercial Code filings (or equivalent filings), tax lien filings and judgment
lien filings made with respect to the Eagle Parties in the states (or other
jurisdictions) of formation of such Persons, jurisdictions in which the chief
executive office of each such Person is located and in the other jurisdictions
in which such Persons maintain real property, together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence reasonably satisfactory to the Agent that the Liens
indicated in any such financing statement (or similar document) would be
Permitted Liens or have been or will be contemporaneously released or
terminated;
c.The execution and delivery of the Eagle Intercreditor Agreement.
d.The Agent shall have received true and correct copies of each of the documents
executed in connection with the Eagle Acquisition and the Eagle Financing
Transaction; and
e.Borrowers shall have paid to the Agent all fees, costs and expenses incurred
by the Agent in connection with the preparation, execution and delivery of this
Amendment (including, without limitation, reasonable attorneys’ fees).


SECTION 7.Conditions Subsequent. The continuing effectiveness of this Amendment
(other than the amendments contained in Section 5 hereof) is subject to the
fulfillment, on or before the date applicable thereto, of the following
conditions:
a.on the Amendment No. 2 Effective Date, the Agent shall have received duly
executed copies of the documents set forth on Annex A hereto which are not
otherwise addressed below;
b.on or before the date which is 5 Business Days after the Amendment No. 2
Effective Date (or such later date as the Agent shall agree in its Permitted
Discretion), the Agent shall have received certificates of insurance with
respect to the New Borrowers as required by Section 5.02 of the Credit
Agreement;
c.on or before the date which is 30 days after the after the Amendment No. 2
Effective Date (or such later date as the Agent shall agree in its Permitted
Discretion), the Agent shall have received Account Control Agreements relating
to the Eagle Parties Deposit Accounts with Wells Fargo Bank, National
Association, which control agreements shall be consistent with the requirements
of Section 3.03(k) of the Guarantee and Collateral Agreement; and



--------------------------------------------------------------------------------



d.the Loan Parties shall use commercially reasonable efforts to deliver to
Agent, on or before the date which is 45 days after the after the Amendment No.
2 Effective Date (or such later date as the Agent shall agree in its Permitted
Discretion), Collateral Access Agreements for each leased location listed on
Schedule 1.01(d) to the Joinder No. 1 to Credit Agreement where Eligible
Inventory will be located.


SECTION 8.Representations and Warranties. In order to induce the Agent and the
Lenders to enter into this Amendment and to amend the Credit Agreement in the
manner provided herein, each Loan Party hereby represents and warrants to the
Agent and the Lenders that, on and as of the Amendment No. 2 Effective Date:
a.(i) each Loan Party has the power and authority to execute, deliver this
Amendment and perform its obligations under this Amendment and the Credit
Agreement, (ii) this Amendment has been duly authorized by all requisite
corporate, partnership, limited liability company, and, if required,
stockholder, partner or member action, as applicable, of each Loan Party, and
(iii) this Amendment has been duly executed and delivered by each Loan Party;
b.this Amendment constitutes a legal, valid and binding obligation of each Loan
Party enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
c.each Loan Party’s execution, delivery and performance of this Amendment and
each Loan Party’s performance of the Credit Agreement (i) will not violate any
provision of the certificate or articles of incorporation or certificate of
formation or other constitutive documents or by-laws, partnership agreement or
limited liability company agreement of such Loan Party, (ii) (A) any provision
of law, statute, rule or regulation, (B) any order of or undertaking with any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which any Loan Party is a party or by which any of them or any of
their property is bound, except such violation as could not reasonably be
expected to have a Material Adverse Effect, (iii) will not be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, except where the consequences thereof could not
reasonably be expected to have a Material Adverse Effect, or (iv) will not
require any consent or approval of, registration or filing with, certificate,
certification, permit, license or authorization from, or any other action by any
Governmental Authority, in each case, except for (A) such as have been made or
obtained and are in full force and effect and (B) those, which the failure to
obtain could not reasonably be expected to have a Material Adverse Effect;
d.at the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing or would result
therefrom; and
e.the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the Amendment No. 2 Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and



--------------------------------------------------------------------------------



warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language is
(or was) true and correct (after giving effect to any qualification contained
therein) in all respects.


SECTION 9.Reference to and Effect on the Credit Agreement.


a.Except as expressly set forth herein, this Amendment shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Agent, any Lender or any Secured Party under the
Credit Agreement or any Loan Documents, and shall not alter, modify, amend or in
any way affect any of the Obligations or any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any Loan Documents, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the
Obligations or any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any Loan Documents in similar or
different circumstances.
b.Except as set forth in Section 5 (which amendments contained in such Section
shall be effective as of the Closing Date), on the Amendment No. 2 Effective
Date, the Credit Agreement shall be amended as provided herein. On and after the
Amendment No. 2 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import referring to
the Credit Agreement, and each reference in the Loan Documents to the “Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment. The parties hereto acknowledge and agree that: (i)
this Amendment and any other document or instrument executed and delivered in
connection herewith do not constitute a novation or termination of the
Obligations as in effect prior to the Amendment No. 2 Effective Date; (ii) the
Obligations are in all respects continuing with only the terms thereof being
modified to the extent provided in this Amendment; and (iii) the guarantees and
the Liens and security interests as granted or purported to be granted under or
pursuant to the Credit Agreement and the Loan Documents securing payment of the
Obligations are in all such respects continuing in full force and effect and
secure the payment of the Obligations as provided therein.


SECTION 10.Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid



--------------------------------------------------------------------------------



provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.


SECTION 11.Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract and shall become effective as provided in Section 6. Delivery of
an executed signature page to this Amendment by facsimile or other customary
means of electronic transmission, including by PDF file, shall be as effective
as delivery of a manually signed counterpart of this Agreement.


SECTION 12.Successors and Assigns. Whenever in this Amendment any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of Loan Parties, the Agent, the Issuing Banks or the Lenders
that are contained in this Amendment shall bind and inure to the benefit of
their respective permitted successors and assigns.


SECTION 13.Governing Law; Miscellaneous. This Amendment, and the rights and
obligations of the parties under this Amendment, shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.
The provisions of Sections 9.07, 9.11 and 9.15 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis, and shall apply with like
effect to this Amendment as if fully set forth herein.


SECTION 14.Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


[Signature Pages Follow]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
SMART SAND, INC., as Parent, a Borrower and Administrative Loan Party


By:
Name: Lee E. Beckelman
Title: Chief Financial Officer




SMART SAND OAKDALE LLC, as a Borrower


By: SMART SAND, INC., its sole Member


By:
Name: Lee E. Beckelman
Title: Chief Financial Officer




QUICKTHREE TECHNOLOGY, LLC, as a Borrower


By: SMART SAND, INC., its sole Member


By:
Name: Lee E. Beckelman
Title: Chief Financial Officer




SSI BAKKEN I, LLC, as a Borrower


By: SMART SAND, INC., its sole Member


By:
Name: Lee E. Beckelman
Title: Chief Financial Officer


SMART SAND HIXTON LLC, as a Subsidiary Guarantor


By: SMART SAND, INC., its sole Member





--------------------------------------------------------------------------------



By:
Name: Lee E. Beckelman
Title: Chief Financial Officer




FAIRVIEW CRANBERRY COMPANY, LLC., as a Subsidiary Guarantor


By: SMART SAND, INC., its Manager


By:
Name: Lee E. Beckelman
Title: Chief Financial Officer




WILL LOGISTICS, LLC., as a Subsidiary Guarantor


By: SMART SAND, INC., its Manager


By:
Name: Lee E. Beckelman
Title: Chief Financial Officer








JEFFERIES FINANCE LLC,
as Agent


By:
Name: J.R. Young
Title: Managing Director








JFIN BUSINESS CREDIT FUND I LLC,
as Sole Lender


By:
Name: J.R. Young
Title: Managing Director











--------------------------------------------------------------------------------

















Schedule A to
Second Amendment to ABL Credit Agreement


Schedule 1.01(a)
Lenders and Revolving Credit Commitments



















Lender
CommitmentPercentage
JFIN BUSINESS CREDIT FUND I LLC
c/o Jefferies Finance LLC
520 Madison Avenue New York, NY 10022
Attention: J.R. Young
Telephone: (212) 284-8191
Email: jyoung@jefferies.com
Facsimile: (212) 284-3444
$20,000,000100%
Total:
$20,000,000
100%





Annex A to
Second Amendment to ABL Credit Agreement


See attached.





